Citation Nr: 1544394	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-02 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to further develop the record regarding the Veteran's PTSD claim, provide the Veteran with a VA medical examination, and obtain records of VA treatment.  The Veteran's May 2011 notice of disagreement (NOD) addressed only the depression aspect of the claim; however, in August 2015 the Veteran filed a new claim for PTSD.  Because a veteran without medical expertise is not competent to diagnose his condition, a claim for mental disability is not limited to the disability claimed but rather incorporates any mental disability reasonably encompassed by the evidence in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran's PTSD claim is thus incorporated in his previous depression claim because the two psychiatric disabilities share symptomatology, and the record must be developed to address the allegation of PTSD. 

In addition, the Board finds that VA must provide the Veteran with a medical examination.  A lay statement from the Veteran's wife asserts that the Veteran has demonstrated symptoms of a psychiatric disorder since 1970; in addition, the record shows that the Veteran currently experiences symptoms typically associated with PTSD.  A VA examination is therefore necessary to determine the nature and etiology of his claimed psychiatric disability.   

Finally, VA must obtain all VA medical center (VAMC) treatment records.  The claims file currently contains records of treatment from the Houston VAMC dated June 13, 2007, to February 7, 2012.  The record indicates, however, that there are outstanding records not currently associated with the claims file.  The February 2011 rating decision mentions treatment records dating from January 2007 and the May 2015 supplemental statement of the case (SSOC) considered records through April 2015.  These records are not available for the Board to review.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Records from the VAMC Houston dated before June 13, 2007, and after February 7, 2012, must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice for the Veteran's  August 2015 PTSD claim and request that he complete a PTSD questionnaire.

2.  If the Veteran provides adequate information regarding his claimed in-service stressors, forward the information to the Joint Services Records Research Center (JSRRC) and request that it corroborate the stressors.  If additional information is necessary to verify the stressors, request this additional information from the Veteran. 

3.  Request the Veteran's complete records of treatment from the Houston VAMC for the period before June 13, 2007, and the period after February 7, 2012.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

4.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran has depression and/or meets the criteria for a diagnosis of PTSD. 
         
b)  If the Veteran meets the criteria for a diagnosis of PTSD AND if his reported stressors are verified, the examiner should state whether the diagnosis is based on the Veteran's reported stressors of combat and/or fear of hostile military or terrorist activity during his active duty service.  
         
"'Fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f).  
         
c)  With regard to any diagnosed psychiatric disorders other than PTSD, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is etiologically related to any incident of the Veteran's active service.
         
A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

5.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue an SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




